Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of October 9, 2014 (the “Effective Date”) between JAMES F. MAJOR, JR.
(“Executive”) and STOCK BUILDING SUPPLY HOLDINGS, INC., a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, Executive is currently employed by the Company as its Executive Vice
President, Chief Financial Officer and Treasurer, and is a party to that certain
Amended and Restated Employment Agreement dated August 14, 2013 with the Company
(the “Prior Agreement”); and

WHEREAS, Executive and the Company desire to amend and restate the Prior
Agreement in order to reflect certain modifications to the terms thereof and to
set forth the terms and conditions of Executive’s ongoing employment with the
Company.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, including Executive’s
agreement to sign a Separation Agreement and General Release as provided in
SECTION 6.10 below in the event of a termination of Executive’s employment with
the Company, the Company and Executive hereby agree as follows:

TERMS AND CONDITIONS

SECTION 1

EMPLOYMENT

1.1 Employment. The Company hereby employs Executive and Executive hereby
accepts such employment by the Company for the period and upon the terms and
conditions contained in this Agreement.

1.2 Position and Duties. Executive shall serve the Company as its Executive Vice
President, Chief Financial Officer and Treasurer. Executive shall have all of
the powers and duties in such capacity that are customary to the powers and
duties of those of a Executive Vice President, Chief Financial Officer and
Treasurer of a company within the industry in which the Company operates,
including specifically the following: overall management responsibility for the
Company and its subsidiaries for the processes and associates related to
accounting and controls, financial planning and analysis, treasury, information
systems and technology, accounts payable and trade receivables and financial
reporting. The foregoing powers and duties shall be subject to the direction of
the Company’s Board of Directors (the “Board”) and its Chief Executive Officer.
Executive shall report to the Chief Executive Officer of the Company or his
successor. Executive shall devote Executive’s full business time and attention
and full diligence and vigor and good faith efforts to the affairs of the
Company and Executive shall not engage in any other material business duties or
pursuits or render any services of a professional nature to



--------------------------------------------------------------------------------

any other entity or person, or serve on any other board of directors (other than
a not for profit board of directors), without the prior written consent of the
Chief Executive Officer. Executive will be based at the Company’s headquarters
in Raleigh, North Carolina or at such other location as agreed by Executive and
the Company’s Chief Executive Officer.

1.3 Effective Date; Indefinite Term. Executive’s employment under this Agreement
shall continue for an indefinite term, until terminated in accordance with
SECTION 3 below. Certain provisions, however, as more fully set forth in SECTION
4, SECTION 5 and SECTION 6 below, continue in effect beyond the date of the
termination of Executive’s employment (the “Termination Date”).

SECTION 2

COMPENSATION AND BENEFITS

2.1 Compensation.

(a) Base Salary. The Company shall pay to Executive an annual base salary at the
rate not less than $350,000 each calendar year (“Base Salary”), payable in
accordance with the Company’s ordinary payroll and withholding practices from
time to time in effect for its employees. During the term of employment
hereunder, the Executive’s salary shall be reviewed from time to time (but no
less than annually) to determine whether an increase in Executive’s salary is
appropriate. Any such increase shall be at the sole discretion of the Board.

(b) Annual Cash Bonus. During the term of employment, Executive shall be
eligible to receive an annual cash bonus (“Annual Cash Bonus”) under the
Company’s incentive award plan for management and executives as from time to
time adopted by the Board (the “Incentive Plan”). The Annual Cash Bonus shall be
determined based on a target bonus equal to 100% of Base Salary (the “Target
Bonus”). The actual amount of the Annual Cash Bonus to be determined by the
Board based upon percentage achievement of certain Company-wide and individual
performance goals or milestones for each respective calendar year (or any
portion thereof), as established in the Incentive Plan, and may be greater or
lesser than the Target Bonus.

(c) Annual Equity Grant. During the term of employment, Executive shall be
eligible to receive an annual grant of equity (the “Annual Equity Grant”) under
the Company’s Incentive Plan. The actual award and amount of any Annual Equity
Grant will be determined by the Board or the Compensation Committee of the
Board, as appropriate, based upon any of the factors described in the Incentive
Plan in addition to general factors relating to retention of talent.

2.2 Benefits.

(a) Generally. Executive shall be eligible to participate, to the extent it is
legal and permitted by the applicable benefits plans, policies or contracts, in
all employee benefits programs that the Company may adopt for its U.S. employees
generally providing for sick or other leave, vacation, group health, disability
and life insurance benefits. Executive shall be eligible to participate in the
Company’s 401(k) plan on the terms and conditions and qualifications of such
plan from time to time in effect, with a Company match (if any) no less
favorable than that provided to any other Company executive.

 

2



--------------------------------------------------------------------------------

(b) Executive. Executive shall be eligible to participate, to the extent it is
legal and permitted by the applicable plans, policies or contracts, in all
benefits or fringe benefits which are in effect generally for the Company’s
executive personnel from time to time.

2.3 Expense Reimbursement. The Company shall pay or reimburse Executive for all
reasonable expenses incurred in connection with performing his duties upon
presentation of documents in accordance with the reasonable procedures
established by the Company.

SECTION 3

TERMINATION

3.1 By the Company:

(a) For Cause. The Company shall have the right at any time, exercisable upon
written notice, to terminate the Executive’s employment for Cause. As used in
this Agreement, “Cause” shall mean that the Executive:

(i) has been convicted of, or has entered a pleading of guilty or nolo contendre
to, a felony (other than DUI or similar felony) or any crime involving fraud,
theft, embezzlement or other act of dishonesty involving the Company;

(ii) has knowingly and intentionally participated in fraud, embezzlement, or
other act of dishonesty involving the Company;

(iii) materially fails to attempt in good faith to perform Executive’s duties
required under Executive’s employment by or other relationship with the Company
(it being agreed that failure of the Company to achieve operating results or
similar poor performance of the Company shall not, in and of itself, be deemed a
failure to perform Executive’s duties);

(iv) fails to attempt in good faith to comply with a lawful directive of the CEO
or the Board that is consistent with the Company’s business practices and Code
of Ethics;

(v) engages in willful misconduct for which Executive receives a material and
improper personal benefit at the expense of the Company, or accidental
misconduct resulting in such a benefit which Executive does not promptly report
to the Company and redress promptly upon becoming aware of such benefit;

(vi) in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting in, or
which, in the good faith opinion of the Board, could be expected to result in,
substantial economic harm to the Company;

(vii) has failed for any reason to correct, cease or alter any action or
omission that (A) materially violates or does not conform with the Company’s
policies, standards or regulations in a material way, (B) constitutes a material
breach of this Agreement or the Confidentiality Agreement (as defined below), or
(C) constitutes a material breach of his duty of loyalty to the Company; or

 

3



--------------------------------------------------------------------------------

(viii) has disclosed any Proprietary Information (as defined below) without
authorization from the Board, Chief Executive Officer or General Counsel except
as otherwise permitted by this Agreement, another agreement between the parties
or any Company policy in effect at the time of disclosure.

For purposes of the definition of “Cause”, “Company” shall include any
subsidiary, business unit or affiliate of the Company with respect to which
Executive performs Executive’s duties.

The Company shall provide written notice to Executive of any act or omission
that the Company believes constitutes grounds for “Cause” pursuant to clause
(iii), (iv) or (vii) above, and no such act or omission shall constitute “Cause”
unless Executive fails to remedy such act or omission within ten (10) days of
the receipt of such notice; provided that such ten (10) day cure period shall
not apply with respect to any matter that is incapable of cure within such
period.

(b) Due to Death or Disability. Executive’s employment shall terminate upon
Executive’s death and the Company may terminate Executive’s employment due to
Executive’s Disability. As used in this Agreement, “Disability” shall mean any
physical or mental disability or incapacity that renders Executive incapable of
fully performing the services required of Executive by the Company for a period
of 180 consecutive days or for shorter periods aggregating 180 days during any
twelve (12) month period. For purposes of the definition of “Disability”,
“Company” shall include any subsidiary, business unit or affiliate of the
Company with respect to which Executive performs Executive’s duties. Any
question as to the existence of a Disability upon which Executive and the
Company cannot agree shall be determined by a qualified independent physician
selected by Executive (or, if Executive is unable to make such selection, a
selection shall be made by Executive’s spouse, if available, or if such spouse
is unavailable due to death or incapacity, any other adult member of Executive’s
immediate family), with the consent of the Company, which consent shall not be
unreasonably withheld. The determination of such physician made in writing to
the Company and Executive shall be final and conclusive for all purposes of
determining Disability under this Agreement.

(c) Without Cause. The Company may terminate Executive’s employment under this
Agreement at anytime Without Cause. As used in this Agreement, a termination
“Without Cause” shall mean the termination of Executive’s employment by the
Company other than (i) for Cause pursuant to SECTION 3.1(a) above or (ii) due to
death or Disability pursuant to SECTION 3.1(b) above.

3.2 By the Executive:

(a) Without Good Reason. Executive may terminate his employment under this
Agreement at any time Without Good Reason. As used in this Agreement, a
termination “Without Good Reason” shall mean termination of Executive’s
employment by Executive other than For Good Reason pursuant to SECTION 3.2(b)
below.

(b) For Good Reason. Executive shall have the right at any time to resign his
employment under this Agreement For Good Reason. As used in this Agreement, “For
Good Reason” shall mean any of the following: (i) a material diminution in the
Executive’s Base Salary or Target Annual Cash Bonus, (ii) a material diminution
in Executive’s title, authority,

 

4



--------------------------------------------------------------------------------

duties and responsibilities as compared to Executive’s title, authority, duties
and responsibilities measured immediately after the Effective Date, (iii) any
requirement that the Executive report to anyone but (A) the Chief Executive
Officer of the ultimate parent entity, or (B) if the Company becomes a
subsidiary or a division of another entity not engaged predominantly in the same
business as the Company, the most senior executive of such subsidiary or
division, (iv) any material breach by the Company or related entities of this
Agreement or the Executive’s other agreements with the Company or related
entities, (v) the failure of any successor to all or substantially all of the
Company’s business or assets to promptly assume and continue this Agreement,
whether contractually or as a matter of law, within fifteen (15) days of the
transaction which gives rise to the successor’s rights in this Agreement and
(vi) any requirement by the Company that Executive relocate his personal
residence to any city more than 50 miles from Raleigh, North Carolina.

Notwithstanding the foregoing, no event shall be a Good Reason event unless the
Executive gives the Company written notice thereof within ninety (90) days of
the first occurrence thereof, the Company does not cure such event within thirty
(30) days of the giving of such notice and the Executive does not terminate
employment prior to sixty (60) days after the end of the cure period.

3.3 Compensation Upon Termination. Upon termination of Executive’s employment
with the Company, the Company’s obligation to pay compensation and benefits
under SECTION 2 hereof shall terminate, except that the Company shall pay to the
Executive or, if applicable, the Executive’s heirs, all earned but unpaid Base
Salary under SECTION 2.1(a) and accrued vacation under SECTION 2.2, in each
case, through the Termination Date. If the Company terminates Executive’s
employment Without Cause, for Executive’s death, for Executive’s Disability, or
if Executive terminates his employment for Good Reason, then, in addition, to
the foregoing compensation, upon execution and delivery (and non-revocation) by
Executive of the Separation Agreement and General Release as set forth in
SECTION 6.11, the Company shall pay severance benefits pursuant to SECTION 3.4
below. No other payments or compensation of any kind shall be paid in respect of
Executive’s employment with or termination from the Company. In addition,
Executive shall be entitled to receive any amounts or benefits due under any
plan or program in accordance with the term thereof, and, other than on
termination for Cause or a voluntary termination by Executive without Good
Reason, his annual bonus for any completed fiscal year at the same time annual
bonuses would have been paid if he had continued in employment (it being
understood that in the event of any such termination Executive is not entitled
to an Annual Bonus for the then-current Fiscal Year). Notwithstanding any
contrary provision contained herein, in the event of any termination of
Executive’s employment, the exclusive remedies available to the Executive shall
be the amounts due under this SECTION 3, which are in the nature of liquidated
damages, and are not in the nature of a penalty.

 

5



--------------------------------------------------------------------------------

3.4 Severance Benefits.

(a) Termination without Cause or for Good Reason. Subject to the terms and
conditions of eligibility for Executive’s receipt of severance benefits under
this Agreement, including the timely execution and delivery (and non-revocation)
by Executive of the Separation Agreement and General Release as set forth in
SECTION 6.11, the Company shall pay to Executive, as severance benefits:

(i) An amount equal to the product of (a) the applicable Severance Multiple (as
defined below) and (b) the sum of (x) the highest annual Base Salary rate for
Executive in effect over the prior two (2) years and (y) the highest amount of
Executive’s Target Bonus or Annual Cash Bonus actually paid over the prior two
(2) years, whichever is greater, which total payment shall be paid to Executive
on a salary continuation basis according to the Company’s normal payroll
practices over the 18 month period following the date the Executive incurs a
Separation from Service, but in no event less frequently than monthly. As used
herein, the “Severance Multiple” shall be 2.5 if the termination without Cause
or resignation for Good Reason occurs within ninety (90) days preceding or
twelve (12) months following a “Change in Control” (as defined below) and 1.5 in
the case of any other termination without Cause or resignation for Good Reason.

(ii) Subject to (1) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (2) the Executive’s continued copayment of premiums at the same
level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), continued participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for a period of 18 months at the Company’s expense, provided that the Executive
is eligible and remains eligible for COBRA coverage. The Company may modify its
obligation under this SECTION 3.4(a)(ii) to the extent reasonably necessary to
avoid any penalty or excise taxes imposed on it in connection with the continued
payment of premiums by the Company under the Patient Protection and Affordable
Care Act of 2010, as amended.

(iii) In addition to the benefits described in Section 3.4(a)(i) and (ii), in
the event that such termination occurs within ninety (90) days preceding or
twelve (12) months following a “Change in Control” (as defined below), the
Company shall accelerate the vesting of the Executive’s then-outstanding and
unvested stock options, stock appreciation rights, restricted stock units or
shares, performance stock units or any other Company equity compensation awards,
to the extent that such awards would have vested solely upon the Executive’s
continued employment, such that one hundred percent (100%) of such awards become
vested in full.

(b) Termination for Executive’s Death or Disability. In the event of Executive’s
death or Disability, the Company shall accelerate the vesting of the Executive’s
then-outstanding and unvested stock options, stock appreciation rights,
restricted stock units or shares, performance stock units or any other Company
equity compensation awards, to the extent that such awards would have vested
solely upon the Executive’s continued employment, such that one hundred percent
(100%) of such awards become vested in full.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, any severance
benefits that would otherwise have been paid before the Company’s first normal
payroll payment date falling on or after the thirtieth (30th) day after the date
on which the Executive incurs a Separation from Service (the “First Payment
Date”) shall be made on the First Payment Date. Each separate severance
installment payment and each other payment that Executive may be eligible to
receive under this Agreement shall be a separate payment under this Agreement
for all purposes.

(d) Notwithstanding anything to the contrary in this Agreement, with respect to
any severance benefits or amounts payable to the Executive under this Agreement,
in no event shall a termination of employment occur under this Agreement unless
such termination constitutes a Separation from Service. For purposes of this
Agreement, a “Separation from Service” shall mean the Executive’s “separation
from service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

(e) Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to the Executive pursuant to
this SECTION 3.4 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). However, to the extent any such
payments are treated as non-qualified deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
if Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which the
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Executive’s termination benefits shall not be provided to the Executive
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s Separation from Service or (ii) the date of
Executive’s death. Upon the earlier of such dates, all payments deferred
pursuant to this SECTION 3.4(e) shall be paid in a lump sum to the Executive.
Thereafter, payments will resume in accordance with this Agreement. The
determination of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision thereto).

(f) The Executive shall have no duty or obligation to mitigate the amounts due
under SECTION 3.4(a) above and any amounts earned by Executive from other
employment shall not be offset or reduce the amounts due hereunder.

(g) The term “Change in Control” shall mean the occurrence of any of the
following events: (i) the Board approves a plan of liquidation, dissolution or
winding-up of the Company, (ii) the consummation of a sale or other disposition
of all or substantially all of the assets of the Company and its subsidiaries,
(iii) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (other than the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, Gores Building Holdings, LLC. or its affiliates, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of

 

7



--------------------------------------------------------------------------------

Common Stock of the Company), becoming the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities or otherwise acquiring the power to elect or
designate a majority of the members of the Board, (iv) a merger or consolidation
of the Company with any other corporation or entity (a “Merger Partner”), as a
result of which (A) the voting securities of the Merger Partner outstanding
immediately prior thereto represent (either by remaining outstanding or by being
converted into voting securities of a surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (B) the
shareholders of the Merger Partner immediately prior thereto have the power to
elect or designate a majority of the members of the Board of the Company or such
surviving entity; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in clause (iii) above)
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities or the power to elect or designate a majority of the
members of the Board shall not constitute a Change in Control of the Company.
For the avoidance of doubt Gores Building Holdings, LLC or any of its affiliates
reducing its equity holdings in the Company, directly or indirectly, shall not,
in and of itself, constitute a Change in Control hereunder, unless such
reduction in equity holdings is part of a transaction that constitutes a Change
in Control pursuant to clauses (iii) or (iv) of this definition.

SECTION 4

CERTAIN AGREEMENTS

4.1 Confidentiality. Executive acknowledges that the Company owns and shall own
and has developed and shall develop proprietary information concerning its
business and its customers and clients (“Proprietary Information”). Such
Proprietary Information includes, among other things, trade secrets, financial
information, product plans, customer lists, marketing plans, systems, manuals,
training materials, forecasts, inventions, improvements, know-how and other
intellectual property, in each case, relating to the Company’s business.
Executive shall, at all times, both during employment by the Company and
thereafter, keep all Proprietary Information in confidence and trust and shall
not use or disclose any Proprietary Information without the written consent of
the Company, except as necessary in the ordinary course of Executive’s duties.
Executive shall keep the terms of this Agreement in confidence and trust and
shall not disclose such terms, except to Executive’s family, accountants,
financial advisors, or attorneys, or as otherwise authorized or required by law.
Executive agrees to execute the Company’s standard form of confidentiality
agreement (the “Confidentiality Agreement”) applicable to all employees on the
Effective Date.

4.2 Company Property. Executive recognizes that all Proprietary Information,
however stored or memorialized, and all identification cards, keys, flash
drives, computers, mobile phones, Personal Data Assistants, telephone numbers,
access codes, marketing materials, documents, records and other equipment or
property which the Company provides are the sole property of the Company. Upon
termination of employment, Executive shall (1) refrain from taking any such
property from the Company’s premises, and (2) return any such property in
Executive’s possession within ten (10) business days.

 

8



--------------------------------------------------------------------------------

4.3 Assignment of Inventions to the Company. Executive shall promptly disclose
to the Company all improvements, inventions, formulas, processes, computer
programs, know-how and trade secrets developed, whether or not patentable, made
or conceived or reduced to practice or developed by Executive, either alone or
jointly with others, during and related to Executive’s employment and the
Company’s business or while using the Company’s equipment, supplies, facilities
or trade secret information (collectively, “Inventions”). All Inventions, and
other intellectual property rights shall be the sole property of the Company and
shall be “works made for hire.” Executive hereby assigns to the Company any
rights Executive may have or acquire in all Inventions and agrees to perform,
during and after employment with the Company, at the Company’s expense including
reasonable compensation to Executive, all acts reasonably necessary by the
Company in obtaining and enforcing intellectual property rights with respect to
such Inventions. Executive hereby irrevocably appoints the Company and its
officers and agents as Executive’s attorney-in-fact to act for and in
Executive’s name and stead with respect to such Inventions.

SECTION 5

COVENANT NOT TO ENGAGE IN CERTAIN ACTS

5.1 General. The parties understand and agree that the purpose of the
restrictions contained in this Section 5 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. Executive
acknowledges and agrees that the restrictions are reasonable and do not, and
will not, unduly impair his ability to make a living after the termination of
his or her employment with the Company. The provisions of this SECTION 5 shall
survive the expiration or sooner termination of this Agreement. For purposes of
this SECTION 5, “Company” shall include any subsidiary, business unit or
affiliate of the Company with respect to which Executive performs Executive’s
duties.

5.2 Non-Compete; Non-Diversion. In consideration for this Agreement to employ
Executive and other valuable consideration provided hereunder, Executive agrees
and covenants that during the term of employment and for a period of twelve
(12) months after the Termination Date, Executive shall not, directly or
indirectly, for himself or any third party, or alone or as a member of a
partnership or limited liability company, or as an officer, director,
shareholder, member or otherwise, engage in the following acts:

(i) divert or attempt to divert any existing business of the Company provided
that after the Termination Date this shall not prevent normal competitive sales
for a non-Listed Company (as defined below);

(ii) solicit, induce or entice, or seek to solicit, induce or entice, or
otherwise interfere with the Company’s business relationship with, any customer
of the Company, provided that after the Termination Date this shall not prevent
normal competitive sales activities for a non-Listed Company;

(iii) (A) during the term of employment, render any services (whether as an
independent contractor or otherwise) on behalf of any company or line of
business that competes anywhere in the United States with the Company (a
“Competing Business”),

 

9



--------------------------------------------------------------------------------

and (B) for a period of twelve months after the Termination Date, render any
services other than legal services (whether as an independent contractor or
otherwise) on behalf of any Listed Company (as defined below);

(iv) own or control any interest in (except as a passive investor of less than
two percent (2%) of the capital stock or publicly traded notes or debentures of
a publicly held company), or become an officer, director, partner, member, or
joint venturer of, any Competing Business, provided that after the Termination
Date this shall only apply to the Listed Companies;

(v) advance credit or lend money to any third party for the purpose of
establishing or operating any Competing Business, provided that after the
Termination Date this shall only apply to the Listed Companies; or

(vi) with respect to any substantially full time independent contractor of the
Company, employee of the Company or individual who was, at any time during the
three months prior to the Termination Date, an employee of the Company: (A) hire
or retain, or attempt to hire or retain, such individual to provide services for
any third party; or (B) encourage, induce, solicit or attempt to solicit,
divert, cause or attempt to cause, such individual to (1) terminate and/or leave
his or her employment, (2) accept employment with any person or entity other
than the Company, or (3) terminate his or her relationship with the Company or
devote less than his or her full time efforts to the Company.

As used herein, “Listed Company” means one of nine (9) companies that are
material competitors as identified by the Company, provided that the Company may
at any time change such nine (9) companies to alternative competitors so long as
the number does not exceed nine (9), no change can be effective after the
termination of Executive’s employment with the Company and any change shall be
effective thirty (30) days after Executive is given written notice thereof and
only if at the end of such thirty (30) day period the Executive is employed by
the Company. As of the Effective Date, the Listed Companies are Pro Build
Holdings, Inc., 84 Lumber Co., Builders FirstSource, Inc., BMC Select, HD
Supply, Inc., Ganahl Lumber Co., US LBM Holdings, LLC, Carter Lumber Company and
McCoy Corporation (dba McCoy’s Building Supply). The parties acknowledge and
agree that clause (vi) above shall not be violated by general advertising not
targeted at the foregoing people nor serving as a reference upon request of the
foregoing with regard to an entity with which Executive is not associated. The
parties acknowledge and agree that the term “Competing Business” does not
include (i) builders of light frame (wood) commercial and new residential homes
or (ii) any manufacturer of lumber, building materials or equipment or
appliances. Further, the Parties hereby acknowledge and agree that if Executive
becomes employed by any company described in the preceding sentence, Executive
shall be permitted to contact, solicit, sell to or otherwise do business with
such Competing Businesses and that such activities shall not violate the terms
of this Section.

5.3 Cessation/Reimbursement of Payments. If Executive violates any provision of
this SECTION 5, the Company may, upon giving written notice to Executive,
immediately cease all payments and benefits that it may be providing to
Executive pursuant to SECTION 2 or SECTION 3, and Executive shall be required to
reimburse the Company for any payments received from, and the cash value of any
benefits provided by, the Company between the first

 

10



--------------------------------------------------------------------------------

day of the violation and the date such notice is given; provided, however, that
the foregoing shall be in addition to such other remedies as may be available to
the Company and shall not be deemed to permit Executive to forego or waive such
payments in order to avoid his or her obligations under this SECTION 5; and
provided, further, that any release of claims by Executive pursuant to SECTION
6.11 shall continue in effect.

5.4 Survival; Injunctive Relief. Executive agrees that the provisions of this
SECTION 5 shall survive the termination of this Agreement and the termination of
the Executive’s employment. Executive acknowledges that a breach by him of the
covenants contained in this SECTION 5 cannot be reasonably or adequately
compensated in damages in an action at law and that such breach will cause the
Company immeasurable and irreparable injury and damage. Executive further
acknowledges that he possesses unique skills, knowledge and ability and that
competition in violation of this SECTION 5 would be extremely detrimental to the
Company. By reason thereof, each of the Company and Executive agrees that the
other shall be entitled, in addition to any other remedies it may have under
this Agreement, at law or in equity, or otherwise, to temporary, preliminary
and/or permanent injunctive and other equitable relief to prevent or curtail any
actual or threatened violation of this SECTION 5, without proof of actual
damages that have been or may be caused to the Company by such breach or
threatened breach, and waives to the fullest extent permitted by law the posting
or securing of any bond by the other party in connection with such remedies.

SECTION 6

MISCELLANEOUS

6.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by certified or registered
mail, postage prepaid, with return receipt requested, telecopy (with hard copy
delivered by overnight courier service), or delivered by hand, messenger or
overnight courier service, and shall be deemed given when received at the
addresses of the parties set forth below, or at such other address furnished in
writing to the other parties hereto:

 

To the Company:    Stock Building Supply Holdings, Inc.    8020 Arco Corporate
Drive, Ste. 400    Raleigh, NC 27617    Attn: General Counsel   
Fax:919-431-1180 To Executive:    at the home address of Executive maintained in
the human resource records of the Company.

6.2 Severability. The parties agree that it is not their intention to violate
any public policy or statutory or common law. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law. Without limiting the foregoing, if any portion
of Section 5 is held to be unenforceable, the maximum enforceable restriction of
time, scope of activities and geographic area will be substituted for any such
restrictions held unenforceable.

 

11



--------------------------------------------------------------------------------

6.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina without
regard to its principles of conflicts of laws. Executive agrees to submit to the
jurisdiction of the State of North Carolina; agrees that any dispute concerning
the interpretation or application of this Agreement shall be heard by A JUDGE
AND NOT A JURY; and agrees that any dispute shall be brought exclusively in a
state or federal court of competent jurisdiction in North Carolina. Executive
waives any and all objections to jurisdiction or venue.

6.4 Survival. The covenants and agreements of the parties set forth in Sections
4, 5 and 6 are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, irrespective of the reason
therefor.

6.5 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the terms of employment, compensation,
benefits, and covenants of Executive, and supersede all other prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, between Executive and the Company relating
to the subject matter of the Agreement, which such other prior and
contemporaneous agreements and understandings, inducements or conditions shall
be deemed terminated effective immediately. For the avoidance of doubt, the
parties agree that any and all indemnification agreements between Executive and
the Company shall continue in full force unimpaired by this Agreement.
Notwithstanding the foregoing, Executive acknowledges that the Confidentiality
Agreement shall continue in effect during the term of Executive’s employment.

6.6 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and the Company’s successors
and assigns, including any direct or indirect successor by purchase, merger,
consolidation, reorganization, liquidation, dissolution, winding up or otherwise
with respect to all or substantially all of the business or assets of the
Company, and the Executive’s spouse, heirs, and personal and legal
representatives.

6.7 Counterparts; Amendment. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
amended or modified only by written instrument duly executed by the Company and
Executive.

6.8 Voluntary Agreement. Executive has read this Agreement carefully and
understands and accepts the obligations that it imposes upon Executive without
reservation. No other promises or representations have been made to Executive to
induce Executive to sign this Agreement. Executive is signing this Agreement
voluntarily and freely.

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns
(including any direct or indirect successor, spouses, heirs and personal and
legal representatives. Any such successor or assign of the Company shall be
included in the term “Company” as used in this Agreement.

 

12



--------------------------------------------------------------------------------

6.10 Release of Claims. In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Separation
Agreement and General Release” form substantially in the form of Exhibit A
attached hereto and incorporated herein by this reference. The Company’s
obligation to pay severance benefits pursuant to SECTION 3.4 is expressly
conditioned on Executive’s execution and delivery of such Separation Agreement
and General Release no later than forty-five (45) days after the date the
Executive incurs a Separation from Service without revoking it for a period of
seven (7) days following delivery. Executive’s failure to execute and deliver
such Separation Agreement and General Release within such forty-five (45) day
time period (or Executive’s subsequent revocation of such Separation Agreement
and General Release) will void the Company’s obligation to pay severance
benefits under this Agreement.

6.11 Confidentiality Of Previous Employers’ Information. The Company
acknowledges that the Executive may have had access to confidential and
proprietary information of his previous employer(s) and that Executive may be
obligated to maintain the confidentiality of such information, not use such
information or not to provide certain services to the Company, in each case
pursuant to applicable law and/or any contractual relationship between Executive
and a previous employer. The Company hereby instructs Executive as follows:
(1) Executive shall not disclose any such confidential or proprietary
information to the Company or any of its affiliates, (2) Executive shall not use
any such confidential or proprietary information in connection with his
employment with the Company, and (3) Executive shall not perform any services
for the benefit of the Company that would cause Executive to be in breach of his
obligations owed to any previous employer or other third party. If the Company
requests Executive to provide any such services or to disclose any such
information, Executive will advise the Company that he or she is prohibited from
doing so. Executive agrees to indemnify, defend and hold the Company and its
affiliates harmless from and against any claims, losses or liabilities
(including reasonable attorneys’ fees) incurred by the Company or any of its
affiliates as a result of any breach by Executive of this SECTION 6.11.

6.12 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This SECTION 6.12 shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to the Executive.

6.13 Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under this Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(1)(B)

 

13



--------------------------------------------------------------------------------

(together, referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall the Company be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties. In the event that following
the date hereof the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the
Code, the Company and the Executive shall work together to adopt such amendments
to this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (x) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (y) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

6.14 Indemnification, etc. The Company shall indemnify and hold harmless
Executive to the fullest extent permitted by law (including advance of legal
fees) for any action or inaction he takes in good faith with regard to the
Company or parent or any benefit plan of either. Further, the Company shall
cover Executive on its directors’ and officers’ liability insurance policies to
no less extent than that which covers any other officer or director of the
Company.

[signatures on following page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:      EXECUTIVE: STOCK BUILDING SUPPLY      HOLDINGS, INC.      By:  

/s/ C. Lowell Ball

    

/s/ James F. Major, Jr.

Name:   C. Lowell Ball      JAMES F. MAJOR, JR. Its:   Senior Vice President and
General Counsel     

 

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made as of
            by and between JAMES F. MAJOR, JR. (“Executive”) and STOCK BUILDING
SUPPLY HOLDINGS, INC. (the “Company”). For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Termination of Employment. The parties agree that Executive’s employment with
the Company and all of its affiliates is terminated effective as of
            (the “Effective Date”).

2. Payments Due to Executive. Executive acknowledges receipt of
$            from the Company, representing Executive’s accrued but unpaid Base
Salary through the Effective Date. Other than as expressly set forth in this
Section, Executive is not entitled to any consulting fees, wages, accrued
vacation pay, benefits or any other amounts with respect to his employment
through the Effective Date.

3. Severance Benefits and Continuing Health Insurance Coverage. In consideration
of Executive’s execution and non-revocation of this Agreement, the Company
agrees to pay to Executive the amounts provided in SECTION 3.4 of that certain
Amended and Restated Employment Agreement, dated as of             by and
between the Executive and the Company.

4. General Release.

(a) Executive, on behalf of Executive, his or her heirs, executors, personal
representatives, administrators and assigns, irrevocably, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its parent,
partnerships, or joint ventures, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and with
respect to each such entity, its officers, directors, managers, Executives,
equity holders, advisors and counsel (collectively, the “Company Parties”) from
any and all actions, causes of action, charges, complaints, claims, damages,
demands, debts, lawsuits, rights, understandings and obligations of any kind,
nature or description whatsoever, known or unknown (collectively, the “Claims”),
arising out of or relating to the Executive’s employment with the Company and/or
the separation of Executive from the Company.

(b) This general release of Claims by Executive includes, without limitation,
(i) all Claims based upon actions or omissions (or alleged actions or omissions)
that have occurred up to and including the date of this Agreement, regardless of
ripeness or other limitation on immediate pursuit of any Claim in the absence of
this Agreement; (ii) all Claims relating to or arising out of Executive’s
employment with and separation from the Company; (iii) all Claims (including
Claims for discrimination, harassment, and retaliation) arising under any
federal, state or local statute, regulation, ordinance, or the common law,
including without limitation, Claims



--------------------------------------------------------------------------------

arising under Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, as amended, the
Family and Medical Leave Act and the Executive Retirement Income Security Act of
1974, the Civil Rights Act of 1991, the Equal Pay Act, the Fair labor Standards
Act, 42 U.S.C. § 1981, and any other federal or state law, local ordinance or
common law including for wrongful discharge, breach of implied or express
contract, intentional or negligent infliction of emotional distress, defamation
or other tort; and (iv) all Claims for reinstatement, attorney’s fees, interest,
costs, wages or other compensation.

(c) Executive agrees that there is a risk that each and every injury which he or
she may have suffered by reason of his or her employment relationship might not
now be known, and there is a further risk that such injuries, whether known or
unknown at the date of this Agreement, might become progressively worse, and
that as a result thereof further damages may be sustained by Executive;
nevertheless, Executive desires to forever and fully release and discharge the
Company Parties, and he or she fully understands that by the execution of this
Agreement no further claims for any such injuries may ever be asserted.

(d) This general release does not release any Claim that relates to:
(i) Executive’s right to enforce this Agreement; (ii) any rights Executive may
have to indemnification from personal liability or to protection under any
insurance policy maintained by the Company, including without limitation any
general liability, EPLI, or directors and officers insurance policy or any
contractual indemnification agreement; (iii) Executive’s right, if any, to
government-provided unemployment and worker’s compensation benefits; or
(iv) Executive’s rights under any Company Executive benefit plans (i.e. health,
disability or retirement plans), which by their explicit terms survive the
termination of Executive’s employment.

(e) Executive agrees that the consideration set forth in Paragraph 3 above shall
constitute the entire consideration provided under this Agreement, and that
Executive will not seek from the Company Parties any further compensation or
other consideration for any claimed obligation, entitlement, damage, cost or
attorneys’ fees in connection with the matters encompassed by this Agreement.

(f) Executive understands and agrees that if any facts with respect to this
Agreement or Executive’s prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of, and agrees that this Agreement shall
remain effective notwithstanding such differences. Executive agrees that the
various items of consideration set forth in this Agreement fully compensate for
said risks, and that Executive will have no legal recourse against the Company
in the event of discovery of a difference in facts.

(g) Executive agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), and in
connection with such waiver of ADEA claims, and as provided by the Older Worker
Benefit Protection Act, Executive understands and agrees as follows:

 

  i Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised to do so;

 

17



--------------------------------------------------------------------------------

  ii Executive shall have a period of forty-five (45) days from the Termination
Date (or from the date of receipt of this Agreement if received after the
Termination Date) in which to consider the terms of the Agreement (the “Review
Period”). Executive may at his or her option execute this Agreement at any time
during the Review Period. If the Executive does not return the signed Agreement
to the Company prior to the expiration of the 45 day period, then the offer of
severance benefits set forth in this Agreement shall lapse and shall be
withdrawn by the Company;

 

  iii Executive may revoke this Agreement at any time during the first seven
(7) days following Executive’s execution of this Agreement, and this Agreement
and release shall not be effective or enforceable until the seven-day period has
expired (“Revocation Period Expiration Date”). Notice of a revocation by the
Executive must be made to the designated representative of the Company (as
described below) within the seven (7) day period after Executive signs this
Agreement. If Executive revokes this Agreement, it shall not be effective or
enforceable. Accordingly, the “Effective Date” of this Agreement shall be on the
eighth (8th) day after Executive signs the Agreement and returns it to the
Company, and provided that Executive does not revoke the Agreement during the
seven (7) day revocation period;

In the event Executive elects to revoke this release pursuant to Paragraph
4(g)iii above, Executive shall notify Company by hand-delivery, express courier
or certified mail, return receipt requested, within seven (7) days after signing
this Agreement to: ATTN: General Counsel, Legal Department, Stock Building
Supply Holdings, Inc., 8020 Arco Corporate Drive, Suite 400, Raleigh, North
Carolina 27617. In the event that Executive exercises his or her right to revoke
this release pursuant to Paragraph 4(g)iii above, any and all obligations of
Company under this Agreement shall be null and void. Executive agrees that by
signing this Agreement prior to the expiration of the forty-five (45) day period
he or she has voluntarily waived his or her right to consider this Agreement for
the full forty-five (45) day period.

EXECUTIVE AGREES THAT THE CONSIDERATION RECEIVED BY HIM OR HER UNDER THIS
AGREEMENT, INCLUDING THE PAYMENTS DESCRIBED ABOVE, IS IN FULL AND COMPLETE
SATISFACTION OF ANY CLAIMS THAT EXECUTIVE MAY HAVE, OR MAY HAVE HAD, ARISING OUT
OF EXECUTIVE’S EMPLOYMENT WITH COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT,
ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT EMPLOYMENT, UP
TO THE DATE OF EXECUTION OF THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE OR
SHE UNDERSTANDS THAT, BY ENTERING INTO THIS AGREEMENT, HE OR SHE NO LONGER HAS
THE RIGHT TO ASSERT ANY CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING TO RECOVER MONEY
OR ANY OTHER REILEF AGAINST THE COMPANY PARTIES FOR ACTS OR INJURIES ARISING OUT
OF EXECUTIVE’S FORMER EMPLOYMENT BY COMPANY (INCLUDING FOR THE AVOIDANCE OF
DOUBT, ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT
EMPLOYMENT. Such claims further include any claims Executive may have pursuant
to an internal grievance procedure at Company (including for the avoidance of
doubt, all of its subsidiaries or affiliates). Executive does not waive any
rights or claims that may arise after the date this Agreement is executed.

 

18



--------------------------------------------------------------------------------

5. Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he or she (a) has carefully read and understands all of the
provisions of this Agreement and has had the opportunity for it to be reviewed
and explained by counsel to the extent Executive deems it necessary, (b) is
voluntarily entering into this Agreement, (c) has not relied upon any
representation or statement made by the Company or any other person with regard
to the subject matter or effect of this Agreement, (d) has not transferred or
assigned any Claims and (e) has not filed any complaint or charge against any of
the Company Parties with any local, state, or federal agency or court.

6. No Claims. Each party represents that it has not filed any Claim against the
other Party with any state, federal or local agency or court and that it will
not file any Claim at any time regarding the matters covered by this Agreement;
provided, however, that nothing in this Agreement shall be construed to prohibit
Executive from filing a Claim, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission; provided, further, that Executive acknowledges that he will not be
entitled to recover any monetary or other damages in connection with or as a
result of any such EEOC or state FEP agency proceeding.

7. Interpretation. This Agreement shall take effect as an instrument under seal
and shall be governed and construed in accordance with the laws of the State of
North Carolina without regard to provisions or principles thereof relating to
conflict of laws.

8. Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of being alleged, which are specifically released and
discharged by this Agreement. This Agreement may also be used to abate any such
action or proceeding and/or as a basis of a cross-complaint for damages.

9. Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive’s attorneys and financial
advisers. Executive further agrees to inform these people that the Agreement is
confidential and must not be disclosed to anyone else. Executive may disclose
the terms of this Agreement if compelled to do so by a court, but Executive
agrees to notify the Company immediately if anyone seeks to compel Executive’s
testimony in this regard, and to cooperate with the Company if the Company
decides to oppose such effort. Executive agrees that disclosure by Executive in
violation of this Agreement would cause so much injury to the Company that money
alone could not fully compensate the Company and that the Company is entitled to
injunctive and equitable relief. Executive also agrees that the Company would be
entitled to recover money from Executive if this Agreement were violated.

 

19



--------------------------------------------------------------------------------

10. Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, and Executive
covenants and agrees to abide by all such continuing obligations.

11. No Adverse Comments. For two (2) years, Executive and the Company agree not
to make, issue, release or authorize any written or oral statements, derogatory
or defamatory in nature, about the other (which in the case of the Company shall
include its affiliates or their respective products, services, directors,
officers or Executives), provided that the foregoing shall not be violated by
truthful testimony in response to legal process, normal competitive statements,
rebuttal of statements by the other or actions to enforce the party’s rights.

12. Integration; Severability. The terms and conditions of this Agreement
constitute the entire agreement between Company and Executive and supercede all
previous communications, either oral or written, between the parties with
respect to the subject matter of this Agreement. No agreement or understanding
varying or extending the terms of this Agreement shall be binding upon either
party unless in writing signed by or on behalf of such party. In the event that
a court finds any portion of this Agreement unenforceable for any reason
whatsoever, Company and Executive agree that the other provisions of the
Agreement shall be deemed to be severable and will continue in full force and
effect to the fullest extent permitted by law.

EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE OR SHE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OR HER OWN FREE WILL WITH A FULL UNDERSTANDING
OF ITS TERMS; HE OR SHE HAS READ THIS AGREEMENT; THAT HE OR SHE FULLY
UNDERSTANDS ITS TERMS; THAT EXECUTIVE IS ADVISED TO CONSULT AN ATTORNEY FOR
ADVICE; THAT HE OR SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT; THAT HE OR SHE HAS HAD AMPLE TIME TO CONSIDER HIS OR
HER DECISION BEFORE ENTERING INTO THE AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE
OR SHE IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT THE TERMS
ARE BINDING UPON HIM OR HER.

IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.

 

20



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE COMPANY OF HIS ABILITY TO
TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY PARAGRAPH 4 ABOVE AND
THAT HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.

 

 

JAMES F. MAJOR, JR. STOCK BUILDING SUPPLY HOLDINGS, INC. By:  

 

Name:   Title:  

 

21